Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1, 2, 5-11, and 13-14 are pending and rejected. Claims 3, 4, 12, and 15 are cancelled. Claims 1 and 6 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 5, the claim requires that the organic binding material comprises an organic polymer, however, claim 1 has been amended to require that the organic binding material comprises a list of specific organic polymers such that claim 5 is not considered to be further limiting. Appropriate action is required without adding new matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren, WO 93/15529 (provided on the IDS dated 6/25/2019) in view of McCann, US 4,311,566 and Murphy, US 6,387,230 B1.
	Regarding claims 1, 5, and 6, Vermeiren teaches a method for making a porous membrane separator for use in electrochemical cells (see for e.g. abstract, pg. 2, 

	McMann teaches a diaphragm for chlor-alkali electrolytic cells (see for e.g. abstract), which is understood to be a gas separator as indicated by pg. 2, lines 5-6 of the instant specification that indicates that diaphragms are also referred to as gas separators, where since the diaphragm is used in electrolytic cells it is understood to be a gas separator for an electrochemical conversion process. They teach forming a slurry of a solvent, a non-asbestos fibrous or particulate material, i.e. a structural component, a binder, and a pore forming component (see for e.g. Col. 4, lines 10-13 and claim 1). It is noted that at Col. 4, lines 10-13 the process is indicated to be preparing the cathode, however, this is understood to be directed to forming the diaphragm as indicated by claim 1. They teach that the fibrous or particulate materials used to provide the structure of the diaphragm include zirconia, titania, barium sulfate, barium titanate, potassium titanate, and alumina (see for e.g. Col. 4, lines 44-47). They teach that the non-asbestos fibrous or particulate material provides the structural diaphragm that is held together by the binder (see for e.g. Col. 4, lines 31-43). They teach that the diameter ranges from 0.2 to about 100 microns and the length ranges from about 1 to about 1000 microns (see for e.g. Col. 4, lines 31-43). They teach that the binder is a thermoplastic resin that includes copolymers having the formula 1X2-CX3X4)(CY1Y2-CY3Y31, X2, X3, X4, Y1, Y2, Y3, and Y4 may be fluorine, chlorine, or hydrogen, and at least one of them is fluorine (see for e.g. Col. 4, line 55 through Col. 5, line 1). They teach that all of the Y groups may be hydrogen but at least one of the X groups is fluorine as in copolymers of 
	From the teachings of McCann, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Vermeiren to have included inorganic fibers such as zirconia or barium sulfate in the casting suspension for the diaphragm in addition to the metal oxide or metal hydroxide and to add them to the solution containing the organic binder in solvent because McCann teaches that such non-asbestos fibrous components are desirable in a diaphragm for alkaline electrolysis processes as a structural component, where the fibrous material is an alternative to a particulate material such that it will be expected to positively influence the structure of the diaphragm of Vermeiren in a manner similar to the metal oxide materials such that the addition to the metal oxide will be expected to further improve the structure of the diaphragm, where Vermeiren teaches first forming the binder solution and then adding solids. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Vermeiren to have selected to include zirconia fibers as the metal oxide material in the process of Vermeiren because McMann teaches that such a component is desirable in a diaphragm for alkaline electrolysis as a structural component and it is a metal oxide as desired by Vermeiren such that it will be expected to positively influence the structure of the diaphragm while meeting the material requirements of Vermeiren. Therefore, in the process of Vermeiren 
	Vermeiren in view of McCann do not teach that the organic binding material is one of the claimed materials, as noted above Vermeiren teaches using polysulfone as the binder. Vermeiren teaches that the membrane is for use in an electrochemical cell (see for e.g. title), where a specific example is for a fuel cell (see for e.g. pg. 16, lines 35-36).
	Murphy teaches inorganic-organic composite membranes useful as ionically conducting in electrochemical devices that consist of a polymeric matrix filled with inorganic material having a high affinity for water, capable of exchanging cations such as protons, and preferably with a high cation mobility (see or e.g. abstract). They teach that the inorganic component is bound by a polymeric binder phase (see for e.g. Col. 10, lines 40-49), such that the polymeric matrix is understood to act as an organic binder for the inorganic phase. They teach that the inorganic oxide particles include metals such as molybdenum, tungsten, zirconium, and mixtures thereof (see for e.g. Col. 8, lines 47-55). They teach that the polymeric matrix is selected from polysulfone, polymethylmethacrylate, polyvinylidene fluoride, and mixtures thereof (see for e.g. Col. 8, line 58 through Col. 9, line 8). They teach that perfluorinated materials have distinct advantages due to their near total resistance to oxidation whereas polysulfone has excellent heat resistance and a high heat deflection temperature (see for e.g. Col. 11, 
	From the teachings of Murphy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Vermeiren in view of McCann to have included a mixture of polymer binders such as polysulfone, PVDF, and PMMA because Murphy indicates that mixtures of such polymers can be used as an organic binding material in a membrane for an electrochemical device where each of the polymers provides their own advantages such that it will be expected to provide a desirable organic binder in the electrochemical membrane of Vermeiren in view of McCann and Murphy. Therefore, Vermeiren in view of McCann and Murphy suggest using an organic polymer binding material comprising a mixture of polysulfone, polyvinylidene fluoride, and polymethylmethacrylate as required by claims 1, 5, and 6.
	Regarding claim 2, Vermeiren in view of McCann and Murphy suggest the limitations of instant claim 1. As discussed above for claim 1, McCann suggests including inorganic fibers such as zirconia and barium sulphate in the diaphragm (see for e.g. Col. 4, lines 44-47), which are understood to be hydrophilic as indicated at page 6, lines 23-28 of the instant specification.  
	Regarding claim 8, Vermeiren in view of McCann and Murphy suggest the limitations of instant claim 1. Vermeiren further teaches that casting the suspension onto the glass base using a casting installation with a palette knife set at 900 micrometers above the glass base to form a layer (see for e.g. pg. 8, lines 16-23), 
	Regarding claims 10-11, Vermeiren in view of McCann and Murphy suggest the limitations of instant claim 1. Vermeiren further teaches removing solvent by means of extraction through immersion in an organic non-solvent such as alcohol (see for e.g. abstract and pg. 5, lines 21-28).
	Regarding claims 13 and 14, Vermeiren in view of McCann and Murphy suggest the limitations of instant claim 1. Vermeiren further teaches including a pore forming material in the solution, where the pore forming material is polyvinyl pyrrolidone (see for e.g. pg. 3, lines 10-21 and pg. 4, lines 24-34), such that it is a polymer. They further teach that due to the extraction of the solvent in a non-solvent a special structure is obtained for the membrane, with relatively fine pores as a result of the addition of polyvinyl pyrrolidone (see for e.g. pg. 6, lines 6-15). They teach that if the pore-forming additive is an anorganic substance, it must be extracted later on (see for e.g. pg. 6, lines 6-15). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the polyvinyl pyrrolidone pore forming material is removed simultaneous with the removal of the solvent because Vermeiren indicates that the porous membrane is provided due to the removal of the solvent where if the pore forming material is inorganic it is removed later, which indicates that the pore forming material is removed such that since when using polyvinyl pyrrolidone it does not need to be removed later this suggests that it is removed during extraction to provide the porous membrane. Therefore, in the process of Vermeiren in view of McCann and Murphy a polymer pore forming material will be .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren in view of McCann and Murphy as applied to claim 1 above, and further in view of Peled, US 6,811,911 B1.
	Regarding claim 7, Vermeiren in view of McCann and Murphy suggest the limitations of instant claim 1. Vermeiren further teaches that the solvent is N-methyl-2-pyrrolidone (see for e.g. pg. 4, lines 18-22). 
They do not teach that NMP is a suitable solvent for PVDF or PMMA.
Peled provides an ion conducting matrix comprising inorganic powder and a polymeric binder for use in electrochemical cells (see for e.g. abstract and Col. 1, lines 58-60). They teach that the inorganic powder is selected from materials including zirconia (see for e.g. Col. 2, lines 32-34). They teach that the polymeric binder is selected from materials including PVDF, PMMA, polysulfone amide, and any combination thereof (see for e.g. Col. 2, lines 35-43). They teach preparing a mixture comprising an inorganic powder, a polymeric binder, at least one solvent having a boiling point of above 100°C, and at least one low boiling point solvent, having a boiling point lower than that of the high boiling point solvent, in which the polymeric binder is soluble (see for e.g. Col. 4, lines 38-55). They teach that the low boiling point solvent is selected from a group including N-methyl pyrrolidon (NMP), understood to be N-methyl-2-pyrrolidone (see for e.g. Col. 5, lines 19-24). Further, Peled teaches that the inorganic powder is a very fine electronically non-conductive powder having a particle size of preferably less than 150 nm or essentially smaller than 50 nm (see for e.g. Col. 3, lines 
From the teachings of Peled, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected NMP as a solvent for the binder mixture of polysulfone, PVDF, and PMMA in the process of Vermeiren in view of McCann and Murphy because Vermeiren indicates that NMP is a suitable solvent for polysulfone and Peled indicates it is also a suitable solvent for PVDF and PMMA such that it will be expected to provide a suitable solvent for the polymer binder solute.

Claims 1, 2, 5, 7-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCann, US 4,311,566 in view of Bergman, US 3,463,713 and DuBois, US 4,720,334.
Regarding claims 1 and 5, McMann teaches a diaphragm for chlor-alkali electrolytic cells (see for e.g. abstract), which is understood to be a gas separator as indicated by pg. 2, lines 5-6 of the instant specification that indicates that diaphragms are also referred to as gas separators, where since the diaphragm is used in electrolytic cells it is understood to be a gas separator for an electrochemical conversion process. They teach forming a slurry of a solvent, a non-asbestos fibrous or particulate material, i.e. a structural component, a binder, and a pore forming component (see for e.g. Col. 4, lines 10-13 and claim 1). It is noted that at Col. 4, lines 10-13 the process is indicated to 1X2-CX3X4)(CY1Y2-CY3Y31, X2, X3, X4, Y1, Y2, Y3, and Y4 may be fluorine, chlorine, or hydrogen, and at least one of them is fluorine (see for e.g. Col. 4, line 55 through Col. 5, line 1). They teach that all of the Y groups may be hydrogen but at least one of the X groups is fluorine as in copolymers of ethylene with vinyl fluoride, vinylidene fluoride, etc. (see for e.g. Col. 5, lines 1-7). Therefore, they teach including an organic binder in the slurry having a solvent, such that the organic binder is considered to be a solute in the solvent. They teach that the diaphragm is prepared by pouring the slurry onto a cathode and then drying the deposit, indicating solvent is removed (see for e.g. Col. 5, lines 45-62). They teach that it is known to make preformed diaphragms prior to installation in an electrolytic cell (see for e.g. Col. 1, lines 66-68). They teach that preformed diaphragms are satisfactory for simple electrode shapes, such as planar electrodes, but are not satisfactory for complex shapes (see for e.g. Col. 1, line 68 through Col. 2, line 5). From this, they indicate that preformed diaphragms are suitable for use with planar electrode shapes. Therefore, McCann teaches including inorganic fibers comprising zirconia or barium sulfate in the solution. 

Bergman teaches zirconium phosphate cation exchange membranes prepared by mixing inorganic material with a solution containing an organic binder, casting the resulting mix and then curing (see for e.g. Col. 2, lines 8-16). They teach that the membranes have use in electrical membrane separatory processes (see for e.g. Col. 3, lines 62-67). They teach forming the membrane by mixing zirconium phosphate with a solution containing a solvent and a binder, spreading the resulting mixture on a smooth surface to form a uniform layer of predetermined thickness, and then curing the membrane (see for e.g. Col. 2, lines 41-46). They teach that binders include Teflon (polytetrafluoroethylene) and polyvinylidene fluoride among others (see for e.g. Col. 2, lines 47-57). Bergman teaches using polyvinylidene fluoride as a binder because of its good stability and mechanical properties (see for e.g. Col. 2, lines 47-57).  They teach that the solvents include dimethylformamide (DMF), dimethylsulphoxide (DMSO), and dimethylacetamide (DMAC) among others (see for e.g. Col. 2, lines 47-57). They teach that after the binder has been put into solution, zirconium phosphate is added to provide a mixture which is then spread with a doctor blade over a smooth surface such as a glass plate (see for e.g. Col. 2, lines 58-63). They teach that after casting, the glass plates are placed in an oven to remove solvent and then placed in water to hydrate and detach the membranes from the casting plate (see for e.g. Col. 3, lines 1-5). Therefore, Bergman provides a method of forming a preformed membrane.
From the teachings of Bergman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used polyvinylidene fluoride as the binder because Bermgan indicates that it has good stability and mechanical properties and it meets the binder formula taught by McCann such that in the process of McCann in view of Bergman the binder will be an organic polymer in the form of polyvinylidene fluoride as required by claims 1 and 5.
McCann teaches including fibrous or particulate materials such as zirconia, titania, barium sulfate, barium titanate, potassium titanate, and alumina in the diaphragm, where zirconia is preferred (see for e.g. Col. 4, lines 44-47).
	They do not teach using a mixture of materials for a diaphragm.
	DuBois teaches a diaphragm for an electrolytic cell formed of a major amount of polyfluorocarbon fibrils and a minor amount of perfluorinated ion exchange material 
	From the teachings of DuBois, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a mixture of inorganic fibers including zirconia and barium sulfate because McCann indicates that zirconia is preferred and that barium sulfate is a desirable material as well and DuBois indicates that combinations of inorganic fibers can be used indicating a mixture of materials is acceptable, and DuBois teaches that mixtures of inorganic materials such as zirconium oxide (zirconia), barium sulfate, and potassium titanate can be used in a diaphragm for an electrolytic cells such that it will provide the desired and predictable result of combining the desirable inorganic material to provide a desired diaphragm. Therefore, McCann in view of Bergman and DuBois suggest using a mixture of inorganic materials including zirconia and barium sulfate such that a metal oxide will be added to the solution in the form of zirconia, where the organic binding material is polyvinylidene fluoride. 
Regarding claim 2, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. McCann teaches including inorganic fibers such as zirconia, potassium titanate, and barium sulfate in the diaphragm (see for e.g. Col. 4, lines 44-47), which are understood to be hydrophilic as indicated at page 6, lines 23-28 of the instant specification. 
Regarding claim 7, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. McCann teaches using solvents such as diethylene glycol 
Bergman teaches using solvents such as dimethyl-formamide, dimethylsulfoxide, mono- and dialkyl ethers of ethylene glycol and dimethylacetamide (see for e.g. Col. 2, lines 47-57). 
From the teachings of Bergman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a solvents such as DMF, DMSO, or DMAC as the solvent for the binder because Bergman indicates that such solvents are suitable in forming a membrane where the binder is PVDF, such that they will be expected to be suitable solvents for forming the membrane or diaphragm in the process of McCann in view of Bergman and DuBois. 
Regarding claim 8, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. Bergman further teaches using a doctor blade to spread the mixture over a smooth surface where it is desired to form a uniform layer of a predetermined thickness (see for e.g. Col. 2, lines 41-46 and Col. 2, lines 58-64). Therefore, in the process of McCann in view of Bergman and DuBois the casting suspension will be spread to make a layer with a constant thickness upon the inert surface. 
Regarding claim 9, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. McCann further teaches drying at a temperature from about 100°C to about 150°C or higher to drive off the solvent (see for e.g. Col. 5, lines 45-62), indicating that the solvent is evaporated, i.e. heated to drive off. Bergman also teaches placing the glass plate in an oven at 90°C to 110°C to remove the solvent (see for 
Regarding claims 13 and 14, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. McCann further teaches including a pore forming component in the slurry (see for e.g. Col. 4, lines 10-13). They teach that the pore forming component should be a material that burns, vaporizes or oxidizes at temperatures where the thermoplastic resin becomes viscous and tacky or a material that is readily solubilized by the electrolyte (see for e.g. Col. 5, lines 26-35). They teach that typical pore forming materials include hydrocarbons, silk, wool, and celluosics such as cotton, paper and wood or a synthetic hydrocarbon polymer such as rayon, nylon, or polyethylene (see for e.g. Col. 5, lines 26-35). They teach that the deposited solids are heated to bind the fibrous or particulate material and the binders into a cohesive mass and destroy the pore former so that the pore former is removed (see for e.g. abstract and Col. 2, lines 6-17). They teach depositing the slurry materials on a foraminous structure, forming a cohesive matrix of the non-asbestos structural component and the binder, and removing the pore forming component (see for e.g. claim 1). They teach that the pore forming component is removed during formation of the cohesive matrix (see for e.g. claim 2). They teach drying the deposit to drive off solvent and then heating to render the binder thermoplastic (see for e.g. Col. 5, lines 45-62). Therefore, they teach that the pore forming material comprises a polymer such as nylon, rayon, or polyethylene where it is removed subsequent to extracting the solvent, i.e. by being solubilized by electrolyte or removed when rendering the binder thermoplastic.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Bergman and DuBois as applied to claim 1 above, and further in view of Murphy, US 6,387,230 B1.
	Regarding claim 6, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1, where the suggestion is to use PVDF as the binder. McCann teaches that the diaphragm is for use in electrolytic cells (see for e.g. abstract), i.e. an electrochemical device.
	They do not teach that the binder further includes polysulphone.
	Murphy teaches inorganic-organic composite membranes useful as ionically conducting in electrochemical devices that consist of a polymeric matrix filled with inorganic material having a high affinity for water, capable of exchanging cations such as protons, and preferably with a high cation mobility (see or e.g. abstract). They teach that the inorganic component is bound by a polymeric binder phase (see for e.g. Col. 10, lines 40-49), such that the polymeric matrix is understood to act as an organic binder for the inorganic phase. They teach that the inorganic oxide particles include metals such as molybdenum, tungsten, zirconium, and mixtures thereof (see for e.g. Col. 8, lines 47-55). They teach that the polymeric matrix is selected from polysulfone, polymethylmethacrylate, polyvinylidene fluoride, and mixtures thereof (see for e.g. Col. 8, line 58 through Col. 9, line 8). They teach that perfluorinated materials have distinct advantages due to their near total resistance to oxidation whereas polysulfone has excellent heat resistance and a high heat deflection temperature (see for e.g. Col. 11, lines 18-19 and Col. 11, lines 44-49), where it is noted that PVDF is a perfluorinated material. They teach that polymers such as polymethylmethacrylate are also useful with each having its own useful properties (see for e.g. Col. 11, lines 50-52). 
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Bergman and DuBois as applied to claim 1 above, and further in view of Vermeiren, WO 93/15529 (provided on the IDS dated 6/25/2019).	
	Regarding claims 10 and 11, McCann in view of Bergman and DuBois suggest the limitations of instant claim 1. As discussed above for claim 6, McCann in view of Bergman and DuBois suggest using NMP as a solvent.
	They do not teach extracting the solvent using the method of claim 10.
Vermeiren teaches a method for making a porous membrane separator for use in electrochemical cells (see for e.g. abstract, pg. 2, lines 16-22, and pg. 2, lines 27-30). They teach forming the membrane by making a solution of an organic binding agent in a solvent, where the solution includes metal oxide or metal hydroxide such as zirconium 
From the teachings of Vermeiren, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of McCann in view of Bergman and DuBois to have used NMP as the solvent and to have removed the solvent by immersing the sheet in a non-solvent such as alcohol because Vermeiren teaches that such a method is suitable for removing solvent such as NMP and provides a symmetric gastight membrane for use in electrochemical cells such that it will provide the desired and predictable result of removing the solvent while providing a symmetric membrane or diaphragm. Therefore, in the process of McCann in view of Bergman, DuBois, and Vermeiren the solvent extraction includes leaching the solvent out of the sheet by immersing the sheet into a non-solvent such as alcohol. 

Response to Arguments
Applicant’s arguments, filed January 25, 20201 have been considered.
Regarding Applicant’s argument that McCann provides the suggestion of including the fibers instead of the particulates, it is noted that Vermeiren provides the suggestion of including metal oxides in the diaphragm solution such as zirconia for the purposes of providing the required conductivity to prevent short-circuiting and to positively influence the structure (see for e.g. abstract, pg. 2, lines 16-36, and pg. 3, lines 1-2). McCann provides the suggestion of including fibers as a structural component (see for e.g. abstract). Therefore, McCann provides the suggestion to also include fibers as a structural component in addition to the metal oxide of Vermeiren. While 
Applicant’s arguments directed to the amendment of claim 1 are considered persuasive for the rejection over Vermeiren in view of McCann and therefore the new reference of Murphy has been added to suggest forming a mixture of polymers including PVDF, PMMA, and polysulfone. It is noted that the rejection over McCann in view of Bergman and DuBois suggests using PVDF as the binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718